Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The clause, instead of triggering re-establishment, appears to be the resumption or reactivation of a SCG split bearer that temporarily experiences a link failure. However, without any guidance from the Specification, it is impossible to decipher what “instead of triggering re-establishment” mean. 
Examiner suggest replacing the clause with “ instead of releasing the SCG split bearer configuration “ as suggested in the proposed Examiner’s Amendment on February 3, 2022.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2017/0181216 hereafter Worrall) in view of Sharma et al. (US 2020/0008255 hereafter Sharma).
 
For claim 11, 15-19  Worrall discloses a receiver (UE Figure 3) that receives a Radio Resource Control  RRC message (RRCConnectionReestablishment from eNB Figure 3) related to configuration information ([0093] new or reconfigured SeNB) of a second radio base station (SeNB) for a split bearer ([0060]) that splits from the second radio base station toward a first radio base station (bearers provided from both MeNB/SeNB with fallback bearer [0060]), and a processor ([0113] e.g. hardware) that releases resources ([0066] release SCell) related to a radio link of the second radio base station ([0061] triggered by UE) based on the RRC message (RRCConnectionReestablishment [0061]) when a radio link failure (UE detecting radio link failure [0061]) in the second radio base station is detected (triggering connection re-establishment procedure on bearer SRB1 [0061]); and
	a transmitter (UE Figure 3) that transmits failure information (e.g. RRCConnectionReestablishmentRequest from UE Figure 3) related to the radio link failure to the first base station (triggered by UE [0061]), wherein the RRC message  is information based on the failure information (Figure 3), and 
	wherein, instead  of triggering re-establishment ( Figure 2 [0061] RRC connection re-establishment triggered by UE), the user equipment maintains the configuration information of the second radio base station ([0060] UE maintains SeNB bearer identifiers) during the split of the split bearer ([0060] split bearer), the user equipment retaining resources for configuring the split bearer. ([0106] UE autonomously keeps the EPS bearer configuration/information stored but suspends communication). 

Worrall teaches split bearers [0060] but does not explicitly disclose  splitting from the second radio base station that is a PSCell, a configuration known in the art as “primary SCell”.

However, Sharma in the same field of handling split bearers teaches  a receiver (e.g. 104 Figure 1) that receives an RRC message (4 Figure 6 RRCConnectionReconfiguration) related to configuration information of a second radio base station ([0048] SCG change procedure NR SeNB PSCell 206A Figure 9)  for a split bearer (Xnew Figure 5) that splits from the second radio base station toward a first radio base station ([0043] possible change from X1 layer of LTE), and a processor that releases resources related to a radio link of the second radio base station ([0047] RLC for SCG is released) based on the RRC message (Figure 6) when a radio link failure (PDCP rollover) in the second radio base station is detected 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to adopt Sharma’s teaching of a PSCell in a split bearer reconfiguration scenario in dual connectivity to share resources and enhance efficiency [0003]. 

For claim 13, Worrall discloses wherein, the processor (UE Figure 3) releases the resources related to the radio link of the second radio base station ([0066] release the SCell) even when the user equipment is not allowed to release the resources ([0091] release SCell but retain SCG bearer configuration) related to the radio link of the second radio base station (configuration of the SeNB is maintained during re-establishment procedure [0059] “special cell” maintained for future use). 

For claim 14, Worrall discloses  the processor (UE Figure 3) configures the split bearer in which the released radio link ([0066] SCell released) is reused (SeNB bearer configuration retention [0091]) when re-connecting (re-establishment procedure Figure 3) to the same second radio base station (Figure 3 maintaining the same SeNB).
Response to Arguments

On page 2, Applicant argue that the “triggering re-establishment” limitation, while not explicitly disclosed in the Specification, “would be readily understood by one of ordinary skill in the art”. 
In reply,  the Invention appears to be the resumption or reactivation of a SCG split bearer that temporarily experiences a link failure. The claim language instead of triggering re-establishment, is interpreted to mean something besides the resumption or instead of triggering re-establishment” mean.  

On page 4, Applicant argues that person of ordinary skill would have understood that EPS bearer identifiers of bearers associated with the SeNB of Worrall is different from the claimed “configuration information of a second radio base station”.
In reply,  Examiner disagrees.  EPS bearer identifiers of all data radio bearers associated with the SeNB can indeed be configuration information (bearer identifiers) of a second radio base station (SeNB). 

 On page 4, Applicant argues Worrall does not teach “retaining resources for configuring the split bearer”. Worrall teaches “resources used for the bearer establishment is release and not retained”. 
In reply,   Examiner disagrees. Worrall [0106] teaches “even through the SeNB and radio bearers are released”, referring to the bearer not  resources for configuring. Worrall [0106] further teaches “the UE keeps the EPS bearer configuration/information stored”, which is retained, kept, and stored.  

Reconsideration of an Examiner’s Amendment offered on February 3, 2022 is requested. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BASIL MA/Examiner, Art Unit 2415